Case 1:19-cv-00861-RGA Document 139 Filed 04/30/20 Page 1 of 1 PageID #: 3525




                                           April 30, 2020

VIA E-FILING
The Honorable Richard G. Andrews
United States District Judge
J. Caleb Boggs Federal Building
844 N. King Street
Unit 9, Room 6325
Wilmington, DE 19801-3555

        Re:     Invensas Corporation v. NVIDIA Corporation (C.A. No. 19-cv-861-RGA)

Dear Judge Andrews:

        Pursuant to Your Honor’s April 30, 2020 Oral Order (D.I. 137), enclosed is Plaintiff’s
proposed Order setting forth the relief it seeks in the parties’ April 29, 2020 letter to the Court.
(D.I. 136).

       We are available at the Court’s convenience should Your Honor have any questions.


                                               Respectfully submitted,

                                               /s/ Brian E. Farnan

                                               Brian E. Farnan



cc: Counsel of Record (Via E-Filing)




   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
